Citation Nr: 0939341	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-38 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this matter was before the Board in December 2007, it 
was remanded to the originating agency for further 
development.


FINDING OF FACT

The Veteran has hypertension that is etiologically related 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).



Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his hypertension is secondary to 
his service-connected diabetes mellitus.  The record reflects 
current diagnoses of diabetes mellitus and hypertension.

The Veteran submitted a February 2005 letter from Dr. G., the 
Veteran's treating private physician and specialist in 
endocrinology, diabetes, and nephrology.  In the letter, Dr. 
G. stated that the Veteran was recognized as an insulin-
dependent diabetic, and that he had related hypertension.

The Veteran was afforded a VA examination in January 2009.  
The VA examiner indicated that she reviewed the claims folder 
and noted that the Veteran had both a history of type II 
diabetes dating back to 1995 and a history of benign 
essential hypertension dating back to 1997.  The examiner 
noted that the Veteran's hypertension was controlled, with no 
coronary artery disease or peripheral vascular disease, and 
no renal insufficiency or nephropathy at any time affecting 
blood pressure control, status, or etiology.  The VA examiner 
opined that the Veteran had benign essential hypertension, 
which was controlled and not related to his diagnosed 
diabetes, as no diabetic nephropathy or renal insufficiency 
existed.  

A second letter from Dr. G., dated in May 2009 states that 
the Veteran had hypertension which, from an endocrine 
standpoint, was related to his diabetes and metabolic 
syndrome.  

After reviewing the record, the Board finds the evidence with 
respect to the Veteran's service connection claim to be at 
least in relative equipoise.  The contradictory opinions of 
Dr. G. and the January 2009 VA examiner are the only etiology 
opinions related to hypertension.  The Board finds the 
opinions of Dr. G. to be at least as probative as that of the 
January 2009 VA examiner.  The January 2009 VA examiner, 
while competent to provide a medical opinion, was a Board-
Certified acute care nurse practitioner who reviewed the 
claims file and examined the Veteran one time; Dr. G. was the 
Veteran's treating endocrinologist, with specialties in 
endocrinology, diabetes, and nephrology.  Thus, Dr. G. was in 
a better position to give an opinion regarding the medical 
relationship between the Veteran's diabetes and his 
hypertension.

The Board notes the January 2009 VA examiner's explanation 
that hypertension was not related to diagnosed diabetes 
because no diabetic nephropathy or renal insufficiency 
existed.  This opinion and rationale weighs against the 
Veteran's claim.  However, the opinion of Dr. G. was that, 
from an endocrinology standpoint, the Veteran's hypertension 
was related to his diabetes.  Considering these opinions, 
their support, and the context in which they were given, the 
Board finds the medical evidence relating the Veteran's 
hypertension to his diabetes mellitus to be at least in 
relative equipoise with that against the claim.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus. 


ORDER

Service connection for hypertension is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


